UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 05202 The Dreyfus/Laurel Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31* Date of reporting period: July 1, 2015-June 30, 2016 * Fiscal year end is 8/31 for Dreyfus Core Equity Fund and Dreyfus Floating Rate Income Fund * Fiscal year end is 11/30 for General AMT-Free Municipal Money Market Fund and General Treasury and Agency Money Market Fund. Item 1. Proxy Voting Record The Dreyfus/Laurel Funds, Inc. - Dreyfus Bond Market Index Fund - Dreyfus Floating Rate Income Fund -Dreyfus Opportunistic Fixed Income Fund -General AMT-Free Municipal Money Market Fund -General Treasury and Agency Money Market Fund The Funds did not hold any voting securities and accordingly did not vote any proxies during the reporting period. The Dreyfus/Laurel Funds, Inc. -Dreyfus Money Market Reserves – liquidated on 2/26/16. The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. -2- Dreyfus BASIC S&P 500 Stock Index Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 10, 2016 Meeting Type: Annual Record Date: MAR 11, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Sondra L. Barbour For For Management 1b Elect Director Thomas 'Tony' K. Brown For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director David B. Dillon For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director Herbert L. Henkel For For Management 1g Elect Director Muhtar Kent For For Management 1h Elect Director Edward M. Liddy For For Management 1i Elect Director Gregory R. Page For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 1l Elect Director Patricia A. Woertz For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Reduce Ownership Threshold for Against For Shareholder Shareholders to Call Special Meetings 6 Exclude the Impact of Stock Buyback Against Against Shareholder Programs on the Financial Metrics on which CEO Pay is Based ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 29, 2016 Meeting Type: Annual Record Date: MAR
